Citation Nr: 1800001	
Decision Date: 01/02/18    Archive Date: 01/19/18

DOCKET NO.  10-31 641A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for major depressive disorder.

2. Entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD) and major depressive disorder. 

3. Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for chronic fatigue syndrome.
 
4. Entitlement to service connection for chronic fatigue syndrome, to include as secondary to a service-connected disability. 

5. Entitlement to service connection for sleep apnea. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1984 to May 1984 and from December 1991 to May 1991, with service in Southwest Asia in support of Operation Desert Storm/Desert Shield.  In addition the Veteran had service in the Army Reserves and the National Guard.  

This matter is before the Board of Veteran's Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board notes the RO denied service connection for fibromyalgia in September 2008 and the Veteran submitted a timely notice of disagreement. However, during the course of the appeal the RO granted service connection for the Veteran's fibromyalgia in a September 2015 rating decision. As this constitutes a full grant of benefits sought on appeal the issue is not relevant. AB v. Brown, 6 Vet. App. 35 (1993). 

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) noted that the Board should consider alternative current disorders within the scope of the filed claim. Id. In light of Clemons, the Board has framed the issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder.

The Veteran testified at a video conference hearing in September 2017. A transcript of the hearing has been associated with the claims file. 

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of service connection for chronic fatigue and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A May 2001 rating decision denied service connection for depression. The Veteran was notified of his rights but did not appeal or submit new and material evidence during the applicable appellate period.

2. The evidence associated with the claims file subsequent to the May 2001 rating decision denying service connection for depression is new, not cumulative and redundant of evidence previously of record, and relates to an unestablished fact necessary to substantiate the claim..

3. A May 2001 rating decision denied service connection for chronic fatigue. The Veteran was notified of his rights but did not appeal or submit new and material evidence during the applicable appellate period.

4. The evidence associated with the claims file subsequent to the May 2001 rating decision denying service connection for chronic fatigue is new, not cumulative and redundant of evidence previously of record, and relates to an unestablished fact necessary to substantiate the claim..

5. Major depressive disorder is attributable to the Veteran's service and consistent with his duties in the Gulf War in the military police. 

CONCLUSIONS OF LAW

1. The May 2001 rating decision is final. 38 U.S.C. §§ 5108, 7104, 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2001).

2. New and material evidence sufficient to reopen the claim of service connection for depression has been received. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a), (c) (2017).

3. New and material evidence sufficient to reopen the claim of service connection for chronic fatigue has been received. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a), (c) (2017).

4. Major depressive disorder was incurred in wartime service. 38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. § § 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). However, in light of the fully favorable decision to reopen the claims of service connection for depression and chronic fatigue, and the granting of service connection for an acquired psychiatric disorder herein, no further discussion of the duty to notify and assist is necessary. The underlying service connection claim for chronic fatigue needs additional development and is addressed in the remand section below. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).




II. New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). The United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  See id.  

In this case, new and material evidence sufficient to reopen the claims of service connection for depression and chronic fatigue has been received. The RO denied service connection for depression and chronic fatigue in May 2001, finding there was no evidence of depression or chronic fatigue and a possible relationship to service. The Veteran was notified of the decision and his appellate rights in May 2001. The Veteran did not appeal that decision, or submit additional evidence, within the applicable time period.  Therefore, the May 2001 decision became final. 38 U.S.C. §§ 7104, 7105; 38 C.F.R. §§ 20.302, 20.1103 (2017). 

The record in May 2001 consisted of service treatment records, VA treatment records and statements from the Veteran. The evidence failed to show a current disability of depression or chronic fatigue syndrome and a relationship to service. Evidence associated since the rating decision includes VA treatment records, private treatment records, VA examinations and the Veteran statements and testimony. The Veteran's statements as to symptomology in-service and ongoing symptoms and treatment records noting major depressive disorder and symptoms of chronic fatigue are new and material. 

New and material evidence sufficient to reopen the claims of service connection for depression, and chronic fatigue has been received. The evidence provided addressed the previous unestablished facts of a current disability and a relationship to service. It is not redundant. Therefore, reopening of the claim for service connection for depression and chronic fatigue is warranted.

III. Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service. 38 U.S.C. §§ 1110, 1131. To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for a disease shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in-service. 38 C.F.R. § 3.303(d). Service connection for chronic disease may be granted if manifest to a compensable degree within one year of separation from service. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 CFR 3.303 (b). Service connection for a recognized chronic disease can also be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.

In addition, the Board notes that the Veteran served in the Southwest Asia theater of operations in support of Operation Desert Storm/Desert Shield. 38 C.F.R. § 3.317 (e). Under those provisions, service connection may be established for objective indications of a chronic disability resulting from an undiagnosed illness or illnesses, provided that such disability (1) became manifest in service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021; and (2) by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis. To fulfill the requirement of chronicity, the illness must have persisted for six months. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders. 38 C.F.R. § 3.317 (b). 

Compensation shall not be paid under this section, however, if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 3.317 (c).

The Veteran had wartime service, with service in Southwest Asia during the Persian Gulf War, and available service personnel records are reflective of such.  Based upon his satisfactory lay evidence, the provisions of 38 U.S.C.A. § 1154(b) are applicable.

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA. In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

IV. Analysis

The Veteran contends he is entitled to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder. The Veteran has consistently stated that his symptoms of depression began in and are a result of his deployment in Southwest Asia. The Veteran has consistently reported ongoing symptoms of depression since service. 

The Board finds the Veteran has a diagnosis of major depressive disorder. An August 2015 VA examination noted a diagnosis of major depressive disorder under the DSM-V. See August 2015 VA examination. The Veteran reports his symptoms of depression, anxiety, panic attacks, suspiciousness, disturbances in mood and motivation, suicidal ideations and difficulty maintaining relationships are a result of his service, and specifically his deployment in Southwest Asia during Desert Storm/ Desert Shield. The Veteran testified in September 2017, before the undersigned to stressful events in-service and experiencing symptoms of depression since service.  

The Board finds the Veteran's testimony and lay statements are competent and credible.  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses. Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007)

The Veteran's service treatment records have been associated with the claims file. At separation in March 1991 in the report of medical examination the psychiatric clinical evaluation was normal. See March 27, 1991 report of medical examination. Additionally on a report of medical history in March 1991 the Veteran denied depression or excessive worry, and frequent trouble sleeping. In addition, the Veteran's personnel records have been associated with the claims file. The Veteran's DD 214 confirms his military occupational specialty (MOS) as a military police, with service in support of Operation Desert Shield/Desert Storm from January 1991 to March 1991. As such the Board concedes an in-service event. 

Turning to the medical evidence of record, the Veteran was afforded a VA examination in August 2015. The examiner noted a diagnosis of major depressive disorder under the DSM-V. See August 2015 VA examination. The examiner noted the Veteran did not have more than one mental disorder diagnosed. The examiner noted the Veteran began experiencing mental health symptoms while deployed, as he reported isolating himself from relationships with other service members, and was reassigned to guard the medical tent due to his mood. The examiner noted ongoing symptoms of depression, anxiety, isolation, panic attacks, hypervigilance, low motivation and energy, difficulty falling and staying asleep, and occasional suicidal ideation.  The examiner noted the Veteran did not meet the criteria for PTSD under the DSM-V. The examiner found that it is at least as likely as not that the Veteran's symptoms of major depressive disorder emerged following the Gulf War and have continued to persist since service. The examiner noted the Veteran's reported changes in mood and assignment in-service and the Veteran's ongoing symptoms. The Board finds the examiner's opinion is entitled to probative weight.

A private opinion from the Veteran's treating physician has been associated with the claims file. The Veteran's physician noted that he has been treating the Veteran for the past 20 years and that upon his return from the Gulf War, he began experiencing overwhelming depression, fear and a sleep disorder. See February 2012 private opinion. The physician noted that the Veteran's suffers from PTSD which is a result of his service in the Persian Gulf. The Board finds the private opinion is entitled to probative weight as to the Veteran's ongoing symptoms of depression. The Board finds the private opinion's finding that the Veteran has a diagnosis of PTSD is less probative, and not entitled to significant probative weight. As there is no indication that the diagnosis of PTSD was based on the DSM-V criteria, and that the private physician was qualified to render such a diagnosis. There is no indication the examiner had specialized training and expertise in the area of psychiatry or psychology. 

During the course of this appeal, effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders so as to replace outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  VA directed that the changes be applied only to applications for benefits received by VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014, but not to claims certified to, or pending before, the Board, the Court of Appeals for Veterans Claims (CAVC), or the United States Court of Appeals for the Federal Circuit. As the Veteran's claim was certified to the Board in May 2017 (after August 4, 2014) a diagnosis of an acquired psychiatric disorder must conform to DSM-V. See 38 C.F.R. § 4.125(a) (2017). 

VA and private treatment records have been associated with the claims file.VA treatment records note treatment for anxiety and depression and ongoing medication management through VA beginning in 1999. See April 6, 1999 VA treatment record. 

After consideration of all the evidence of record the Board finds that service connection for major depressive disorder is warranted. The Veteran's lay statements regarding his ongoing symptoms in-service and since are competent and credible. Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). The Veteran testified in September 2017, before the undersigned to stressful events in-service and that he began experiencing symptoms of depression in-service and these have persisted service.  Additionally, the Veteran has consistently reported feelings of isolation and depression and his subsequent symptoms of depression during and after service. The Board finds the lay statements of record are entitled to significant probative weight. The Board finds the Veteran is competent and credible to report his combat exposure in the military police while deployed in Southwest Asia and his ongoing symptoms as this is consistent with his military occupation and duty. The Board finds the VA opinion in August 2015 is entitled to probative weight as the VA examiner considered the Veteran's reports of ongoing symptoms in-service and since and his ongoing symptoms of depression. As such the Board finds this opinion is entitled to significant probative weight. Further, the Veteran's private physician's February 2012 opinion is entitled to probative weight as to the Veteran's ongoing symptoms of depression, fear and sleep disturbances since returning from the Gulf War as his treatment provider for over 20 years. 

In light of the foregoing, the Board finds that the criteria for entitlement to service connection for major depressive disorder have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C. 5107(b) (West 2012); 38 C.F.R. § 3.102 (2017). The Board finds that major depressive disorder had its onset in active service with a continuity of symptoms since service. Therefore, service connection for an acquired psychiatric disorder to include major depressive disorder is warranted.


ORDER

The application to reopen the claim for service connection for depression is granted. 

The application to reopen the claim for service connection for chronic fatigue is granted. 

Service connection for major depressive disorder is granted. 
REMAND

The Veteran contends he is entitled to service connection for chronic fatigue syndrome and service connection for sleep apnea. The Board finds that remand is warranted for additional development.

First, VA has a duty to assist in the procurement of relevant records. 38 C.F.R. § 3.159 (2017). "Relevant records" to be considered to determine a Veteran's eligibility for compensation benefits are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the claims. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).
VA treatment records indicate the Veteran is in receipt of Social Security Administration (SSA) disability benefits. However, SSA records have not been associated with the claims file. On remand appropriate attempts should be made to locate and obtain any outstanding SSA records

Chronic Fatigue
In September 2017 the Veteran testified to ongoing chronic fatigue, and great difficulty staying awake during the day. The Veteran testified that he began experiencing symptoms of fatigue while in Southwest Asia. Additionally the Veteran reported that his chronic fatigue is related to his inability to rest, and potentially his major depressive disorder or sleep apnea and thus potentially raising the issue whether the Veteran's fatigue may be a separate disorder including as arising from Gulf War service or attributable to a service-connected disability. Treatment records note reports of ongoing chronic fatigue, and achiness and difficulty completing daily tasks. Further, the Veteran contends his chronic fatigue is a result of service in Southwest Asia during the Gulf War and exposure to environmental toxins. 

In light of the Veteran's testimony regarding symptoms in-service and since, and VA and private treatment records the Board finds that the evidence as it stands tends to indicate that a current disability may be related to service. Therefore, a VA examination and opinion is warranted addressing the potential relationship, if any, between the claimed chronic fatigue syndrome and service, to include as secondary to any service-connected disability. 

Sleep Apnea
Private treatment records in April 2008 note ongoing sleep apnea. A sleep study in November 2007 noted severe sleep apnea. See November 16, 2007 private treatment record. In September 2017 the Veteran testified to experiencing symptoms of snoring, drowsiness, daytime fatigue and a sore throat shortly after separation from service. See September 2017 hearing transcript. The Veteran testified that his family members reported he was snoring frequently soon after service and that he had difficulty staying awake at work due ongoing fatigue.

In light of the Veteran's testimony regarding symptoms during and after service, and VA and private treatment records the Board finds that the evidence as it stands tend to indicate that a current disability may be related to service. Therefore, a VA examination and opinion is warranted addressing the potential relationship, if any, between sleep apnea and service. 

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the claims file the Veteran's Social Security Administration (SSA) records. 

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. Appropriate attempts should be made to obtain and associate with the claims file any further medical records (private and/or VA) identified and authorized for release by the Veteran, associated with his chronic fatigue and sleep apnea. 

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

3. After completing the development above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of any chronic fatigue syndrome. After reviewing the claims file, and examining the Veteran, the examiner is asked to answer the following questions:
	
a. Are the Veteran's symptoms of chronic fatigue a sign of an undiagnosed chronic multi-symptom illness?

b. If not, does the Veteran have chronic fatigue syndrome?

c. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's chronic fatigue syndrome is related to active service, to include service in the Gulf War and environmental exposures in Southwest Asia?

d. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's chronic fatigue syndrome was caused by his service-connected depression and/or fibromyalgia? 

e. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's chronic fatigue was aggravated (permanently worsened beyond its natural progression) by his depression and/or fibromyalgia? If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of his chronic fatigue by the service-connected disability or disabilities.

Review of the entire claims file is required. The examiner should consider the Veteran's contentions that his symptoms of chronic fatigue began after his service in the Gulf War and have persisted since.  Additionally, September 2005 correspondence from the Department of Defense noted that the Veteran was possibly exposed to very low levels of chemical warfare and nerve agents released during demolition efforts. See September 27, 2005 correspondence from Office of the Assistant Secretary of Defense. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. After completing the development above in number 1 to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of his sleep apnea. After reviewing the claims file, and examining the Veteran the examiner is asked to answer the following questions:
	
a. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's current apnea is related to active service, to include service in the Gulf War and environmental exposures in Southwest Asia?

Review of the entire claims file is required. The examiner should consider the Veteran's contentions that his symptoms of sleep apnea began after his deployment in Southwest Asia during the Persian Gulf War and have persisted since.  Additionally, September 2005 correspondence from the Department of Defense noted that the Veteran was possibly exposed to very low levels of chemical warfare and nerve agents released during demolition efforts. See September 27, 2005 correspondence from Office of the Assistant Secretary of Defense. Additionally, the examiner should address whether the Veteran's symptoms of chronic fatigue are attributable to his sleep apnea.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative, if any, should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


